Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "the second scintillator”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 and 8 - 11 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Wong et al. (US Pub. No. 2019/0019837 A1).
With regards to claim 1, Wong discloses a device 20, comprising (Figure 7): a scintillator material (i.e., a scintillator block) 200 and photoelectric conversion circuitry 261- 268 optically coupled to the scintillator material 200, the photoelectric conversion circuitry 261- 268 including a plurality of photoelectric converters (i.e., SiPM) that are optically coupled with the scintillator material 200 at different portions of the scintillator material 200 (Figure 7).
With regards to claim 2, Wong discloses the scintillator material 200 includes at least one scintillator body (i.e., the block of scintillator 200) extending in a first direction (any direction meets the claims scope as broadly written), and wherein a first photoelectric converter (261 – 264) and a second photoelectric converter (265 – 268) of the plurality of photoelectric converters 261 – 268  are coupled with the at least one scintillator body 200 at locations spatially separated along the first direction (i.e., any space between any of the sets or plurality of photoelectric converters 261 – 268 (Figure 7).
With regards to claim 3, Wong discloses the plurality of photoelectric converters 261 – 268  comprise: at least one first photoelectric converter 261 – 268  coupled with the scintillator material 200 at a first surface of the scintillator material (top, bottom or sides); and at least one second photoelectric converter 261 – 268  coupled with the scintillator material 200 at a second surface of the scintillator material that is different from the first surface (top, bottom or sides) (Figure 7).
With regards to claim 4, Wong discloses the scintillator material includes a plurality of portions (see top, bottom and corners of the block), each of the plurality of portions optically coupled to at least one respective photoelectric converter 261 – 268  of the plurality of photoelectric converters 261 – 268  (Figure 7).
With regards to claim 8, Wong discloses the plurality of photoelectric converters (261 – 264) include one or more silicon photomultipliers or one or more arrays of single-photon avalanche diodes [0060] [0063].
With regards to claim 9, Wong discloses a casing of photon-reflective material 235 surrounding the scintillator material 200 and the plurality of photoelectric converters (261 – 268) [0063].
With regards to claim 10, Wong discloses a substrate (i.e., a circuit board connected to the readout surface not necessary shown in the figures but as taught in paragraph 71) under the scintillator material 200 and the plurality of photoelectric converters (i.e., SiPM); and signal processing circuitry (i.e., processing electronics & readout electronics or the supporting electronics for each SiPM) coupled to the plurality of photoelectric converters (i.e., SiPM); and configured to process the electrical signals produced by the photoelectric conversion circuitry [0012] [0013] [0064] [0071] (Figure 7).
With regards to claim 11, Wong discloses the scintillator material 200 is configured to produce light upon receiving radiation that interacts with the scintillator material 200; and wherein the photoelectric conversion circuitry is configured to produce electrical signals via photoelectric conversion of the light produced by the scintillator material 200 (i.e., processing electronics & readout electronics or the supporting electronics for each SiPM) [0022] [0055] [0058] [0064] [0071].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong and Li et al. (US Pub. No. 2014/0138548 A1).
With regards to claim 5, Wong discloses the claimed invention according to claim 1 but fail to expressly disclose a first portion and a second portion of the plurality of portions of the scintillator material have different dimensions from one another. Li discloses an apparatus and method for a photosensor comprising modification of cross-section scintillation crystal block 510 into asymmetric pentagonal cross-section crystal block 510a [0067] [0071]. 
In view of the utility, to provide increasing detection sensitivity, and improving data sampling and reliability without expensive and high-precision camera, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Wong to include the teachings such as that taught by Li.
With regards to claim 7, Wong discloses the claimed invention according to claim 4 but fail to expressly disclose the plurality of portions of the scintillator material are juxtaposed to one another. Li discloses an apparatus and method for a photosensor comprising disclose the plurality of portions of the scintillator material are juxtaposed to one another (Figures 10B & 10C). 
In view of the utility, to provide increasing detection sensitivity, and improving data sampling and reliability without expensive and high-precision camera, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Wong to include the teachings such as that taught by Li.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by Wong in view of Kang et al. (US Pub. No. 2010/0135463 A1).
With regards to claim 6, Wong modified discloses the claimed invention according to claims 4 but fail to expressly disclose a first portion and a second portion of the plurality of portions of the scintillator material have different materials from one another.
 Kang discloses an imaging apparatus with a layer characteristic means, a physical or chemical characteristic of a scintillator layer. For an example, as the physical characteristic, there may be included a thickness (depth) of a scintillator layer, a width (extent) of a scintillator layer, and the like [0047]. Also, as the chemical characteristic, there may be included a type of material constituting the scintillator layer, and the like.
In particular embodiments, Kang teaches that the layer characteristic includes at least one of the thickness of the scintillator layer and the type of material making up the scintillator layer and also that each of the scintillator layers included in the plurality of the pixels may be made up of the same materials, and may have different thicknesses [0048] – [0051].
Most importantly, Kang teaches that an embodiment where each of the scintillator layers included in the plurality of the pixels may be made up of different materials and may have the same thickness. Further, each of the scintillator layer included in the plurality of the pixels may be made up of different materials, and may have different thicknesses [0048] – [0051].
In view of the utility, to provide increasing detection sensitivity, and improving data sampling and reliability without expensive and high-precision camera, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Wong to include the teachings such as that taught by Kang.
Claim(s) 12 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Yang et al. (US Pub. No. 2017/0329024 A1).
With regards to claim 12, Wong discloses a dosimeter, comprising a first scintillator body 200 having a first surface (either top or bottom) arranged to receive ionizing radiation (i.e., PET-CT), a second surface (either top or bottom but different from the first) opposite to the first surface (ether top or bottom but not the second), and at least one third surface (any side surface) but fails to expressly disclose at least one third surface (any side surface) that meets both the first surface and the second surface and at least one photoelectric converter optically coupled to the at least one third surface of the first scintillator body (Figures 1 and  6 – 8).
Yang discloses an arrangement of a photosensor 31 applied to a scintillator 20 to improve light collection efficiency and energy resolution including wherein a photosensor 31 can also be disposed on a side surface 23 of the scintillator 20 (Not specifically shown but taught in paragraph 23) (Figure 1) [0023] – [0028].
In view of the utility, to provide increasing detection sensitivity, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Wong to include the teachings such as that taught by Yang.
With regards to claims 13 and 14, Wong discloses the at least one photoelectric converter 261 – 268 includes a first photoelectric converter 261 – 264  and a second photoelectric converter 265 – 268  coupled to a same third surface but differing parts of the third surface (said side surface as discussed with the rejection of claim 12), the first photoelectric converter 261 – 264  aligned with the second photoelectric converter 265 – 268  in a direction between the first surface (top or bottom) and the second surface (top or bottom that’s not the first surface) of the first scintillator body 200 (Figure 7).
Notice how both Wong and Yang both teach a plurality of photelectric converters coupled and directed into the scintillator, as such modifying the photoelectric converts as modified according to clam 13 would be realize.
With regards to claims 15 - 17, Wong modified discloses the scintillator material 200 includes at least one scintillator body (i.e., the block of scintillator 200) extending in a first direction (any direction meets the claims scope as broadly written), and wherein a first photoelectric converter (261 – 264) and a second photoelectric converter (265 – 268) of the plurality of photoelectric converters 261 – 268  are coupled with the at least one scintillator body 200 at locations spatially separated along the first direction (i.e., any space between any of the sets or plurality of photoelectric converters 261 – 268.
Notice that Wong discloses that the scintillator is at least surrounded by photodetectors at at least two differing surfaces (Figure 7) [0062] – [0064]. Notice that the groupings of photoelectric converters are shown to have at least 4 photodetectors each.
Claim(s) 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong and Yang in view of Li et al. (US Pub. No. 2014/0138548 A1).
With regards to claim 18, Wong discloses the scintillator material includes a plurality of portions (see top, bottom and corners of the block), each of the plurality of portions optically coupled to at least one respective photoelectric converter 261 – 268  of the plurality of photoelectric converters 261 – 268  (Figure 7).
Wong discloses a device 20, comprising (Figure 7): a scintillator material (i.e., a scintillator block) 200 and photoelectric conversion circuitry 261- 268 optically coupled to the scintillator material 200, the photoelectric conversion circuitry 261- 268 including a plurality of photoelectric converters (i.e., SiPM) that are optically coupled with the scintillator material 200 at different portions of the scintillator material 200 (Figure 7).
Wong fails to expressly disclose that the sensing surface being different in distance than the other surfaces as claimed. Li discloses an apparatus and method for a photosensor comprising modification of cross-section scintillation crystal block 510 into asymmetric pentagonal cross-section crystal block 510a [0067] [0071]. Li expressly teaches, for example, a first portion 522 and a second portion 524 having different dimensions as claimed (Figure 10B) where the differing surfaces reads on the claimed surfaces being different [0067] [0071]. 
In view of the utility, to provide increasing detection sensitivity, and improving data sampling and reliability without expensive and high-precision camera, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Wong to include the teachings such as that taught by Li.
With regards to claim 19, Wong discloses the scintillator material includes a plurality of portions (see top, bottom and corners of the block), each of the plurality of portions optically coupled to at least one respective photoelectric converter 261 – 268  of the plurality of photoelectric converters 261 – 268  (Figure 7).
Wong further discloses a device 20, comprising (Figure 7): a scintillator material (i.e., a scintillator block) 200 and photoelectric conversion circuitry 261- 268 optically coupled to the scintillator material 200, the photoelectric conversion circuitry 261- 268 including a plurality of photoelectric converters (i.e., SiPM) that are optically coupled with the scintillator material 200 at different portions of the scintillator material 200 (Figure 7).
Wong fails to expressly disclose the surfaces being a distance away as claimed. Li discloses an apparatus and method for a photosensor comprising modification of cross-section scintillation crystal block 510 into asymmetric pentagonal cross-section crystal block 510a [0067] [0071]. Li expressly teaches, for example, a first portion 522 and a second portion 524 having different dimensions as claimed (Figure 10B) where the differing portions reads on the claimed surfaces being further away from the substrate than the second surfaces [0067] [0071]. 
In view of the utility, to provide increasing detection sensitivity, and improving data sampling and reliability without expensive and high-precision camera, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify Wong to include the teachings such as that taught by Li.
With regards to claim 20, Wong modified discloses the device further comprises a first photoelectric converter 261 – 268 coupled to the first scintillator body (see crystals) and a second photoelectric converter 261 – 268 coupled to the second scintillator body (see crystals) (Figures 1 and 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJURA MALEVIC/           Examiner, Art Unit 2884                                                                                                                                                                                             /DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884